Citation Nr: 1113732	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-29 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to service connection for a right leg disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty in the Navy from December 1956 to September 1960 and subsequently in the Army from December 1960 to January 1973, including a tour in Vietnam.  The only DD Form 214 in the file concerns his service in the Army from February 1964 to January 1970, but indicates he had active service totaling 12 years, 3 months, and 19 days, so other service.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Additional issues of entitlement to service connection for Type II Diabetes Mellitus,  a heart disorder, including as secondary to the diabetes, and for peripheral neuropathy also secondary to the diabetes have been raised by the record, but have not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to consider these additional claims, and they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


In this decision the Board is deciding - indeed, granting, the Veteran's claim for service connection for PTSD.  Regrettably, however, the Board must remand all of his remaining claims concerning his neck, back, left leg, right leg, left knee, and tinnitus for further development.  The remand of these claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The probative, i.e., competent and credible, medical and other evidence of record indicates it is at least as likely as not the Veteran's PTSD is attributable to his military service - and, in particular, to his fear of losing his life while serving in Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to notify and assist Veterans with claims for VA benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).


Here, though, since the Board is granting the Veteran's claim for service connection for PTSD - in full, there is no need to discuss whether there has been compliance with these notice-and-duty-to-assist provisions of the VCAA.  This is because even were the Board to assume, for the sake of argument, there has not been, this is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  His claim is being granted, regardless.

II.  Entitlement to Service Connection for PTSD

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in- service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD. The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and 

response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If, on the other hand, there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there generally must be independent evidence corroborating his statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor cannot be established as having occurred by after-the- fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

Effective July 13, 2010, however, so during the pendency of this appeal, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners-of-war (POWs) and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an 
in-service stressor if they are consistent with the places, types, and circumstances of service.  As well, because of still other amendments, claims predicated on personal or sexual assault invoke special consideration - such as by creating an exception to the holding in Moreau and accepting after-the-fact medical nexus evidence to link the PTSD to the Veteran's military service and by allowing evidence from sources other than his service records to corroborate his account of the claimed stressor incident, including indications of behavioral changes.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The primary result of this most recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

This most recent regulation amendment has no impact on PTSD stressors experienced during combat, while interned as a POW, or as the result of personal or sexual assault.

It further warrants mentioning that a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With all of this in mind, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there is no valid claim).  Here, the report of a September 2006 VA mental health consultation, prepared by a VA psychologist, Dr. J.C., provides a diagnosis of PTSD.  And in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held that a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  So the Veteran has the requisite DSM-IV diagnosis of PTSD.

Consequently, the determinative issue is whether the Veteran's PTSD is attributable to his military service - and especially to an alleged stressor.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran claims he has PTSD due to both combat and noncombat-related stressors, but all of which concern his service in Vietnam.  Specifically, he asserts that, while serving in Vietnam, he was fired on, saw people killed and injured, and was in constant fear of losing his life.  See his August 2006 statement. 

The records concerning the Veteran's service are incomplete.  When, as here, at least a portion of the service records are lost or missing, through no fault of his, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist him in developing his claim, and to explain the reasons and bases for its decision.   See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Here, even though the Veteran's service records are incomplete, the Board nonetheless finds the record sufficient to warrant granting service connection for PTSD based on the available evidence.

As already alluded to, one of the Veteran's asserted in-service stressors is that he was fearful of losing his life while in Vietnam.  His available service personnel records show he served in Vietnam from December 1965 to January 1966.  He listed different dates on his July 2006 claim application (VA Form 21-526), indicating instead that he served in Vietnam from January 1964 to March 1965.  In any event, there is confirmation he served on the ground in enemy territory, i.e., in a hostile environment, during a period of war.  So, under these circumstances, the Board finds his stating that he lived in constant fear of losing his life is akin to a "fear of hostile military ... activity" of the type contemplated by the newly amended 38 CFR § 3.304(f)(3).  So this particular stressor, his fear of losing his life, need not be independently corroborated since consistent with the circumstances, conditions, and hardships of his service in Vietnam.

This is especially important because the report of Dr. J.C.'s September 2006 VA consultation, providing a diagnosis of PTSD, indicates this diagnosis is related to the Veteran's experiences in Vietnam.  In diagnosing PTSD, Dr. J.C. noted the Veteran's report of being fired upon, seeing people killed, and losing fellow soldiers as cause for this diagnosis.  He also noted the Veteran reported being nervous and fearful.  So Dr. J.C. has provided the required DSM-IV diagnosis of PTSD and linkage to the Veteran's experiences in Vietnam - including especially to his report of being in rather constant fear for his life.

So, in summary, the Board finds the Veteran's fear of losing his life while stationed in Vietnam during the Vietnam War is akin to the "fear of hostile military ... activity" contemplated by the most recent revisions to § 3.304(f)(3).  The Board also finds that a VA psychologist has confirmed that this fear of the Veteran losing his life in Vietnam is at least part of the justification for the diagnosis of PTSD, and that the events alleged are consistent with the places, types, and circumstances of his service, especially in Vietnam.

Furthermore, the report discussing the nature and etiology of the Veteran's PTSD is thorough, well-reasoned, and based on an objective clinical evaluation of him. Hence, the findings expressed therein have the proper foundation and predicate and, therefore, are entitled to a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Therefore, the Board finds that the probative medical evidence of record establishes the Veteran's PTSD is attributable to his military service - and, in particular, to his fear of losing his life while serving in Vietnam.  So he is entitled to service connection for PTSD, especially resolving all reasonable doubt concerning this in his favor as required by 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite or obvious etiology).


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran is additionally claiming he has neck, back, left and right leg, and left knee disabilities due to injuries sustained in service.  See his July 2006 statement.  

And, as already alluded to, in his July 2006 claim application (VA Form 21-526) he reported serving both in the Navy and Army, beginning in 1956 and continuing until 1973.  His DD Form 214, the only one in the file, indicates he had a total of 12 years, 3 months, and 19 days of active service.

VA has a duty to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating his claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran's service records admittedly are incomplete.  A December 2006 Formal Finding on the Unavailability of Service Records indicates the RO determined his complete service treatment records (STRs) are unavailable for the period of February 1964 to January 1973.  All procedures to obtain the STRs were correctly followed.  In August 2006, the RO requested his records from the National Personnel Records Center (NPRC), a military records repository.  The available records were received, and the RO sent him a letter asking that he submit any military medical records in his personal possession.  He replied that he had sent all the records in his possession.  In October 2006, the RO made another request to the NPRC for any additional STRs.  In November 2006, the NPRC responded that there were no additional records, and the RO consequently sent the Veteran a letter informing him of this.  38 C.F.R. § 3.159(e).  In December 2006, he reiterated that he did not have any of his military medical records.  The documentation of the written and telephonic efforts to obtain these additional records is in his claims file.  

However, when requesting the Veteran's records from the NPRC in August 2006, the RO listed his dates of service as from January 1970 to January 1973.  Then, in October 2006, recognizing there were military medical exams of record dated in 1961 and 1964, the RO requested more records - listing his dates of service as from February 1964 to January 1973.

These documented efforts, while numerous, are nevertheless insufficient to fulfill VA's duty to assist the Veteran with his claims, particularly as there is substantial evidence of record indicating he had even more service.  Consequently, a remand is required prior to deciding his remaining claims.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

Furthermore, because the Veteran's neck claim could also require verification of his participation in combat, the RO/AMC should also research his unit history - particularly as he has provided additional records and information regarding his service in Vietnam.  See id.

And as for his tinnitus claim, the Board realizes the Veteran already has been provided a VA audiological examination for an opinion concerning the etiology of this claimed condition.  But the report of that examination indicates the examiner did not review the Veteran's claims file.  And while this, alone, is not determinative of the probative value of any resultant opinion, rather, the discussion of the underlying rationale of the opinion is more dispositive, failure to consider relevant evidence or findings in the file can potentially undermine the opinion's probative value.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This is especially true when, as here, the Veteran's STRs admittedly are incomplete.

The Court has held that the requirement for evaluation of the complete medical history of the Veteran's condition operated to protect Veterans against an adverse decision based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In West v. Brown, 7 Vet.App. 70 (1994), the Court clearly indicated the necessity of evaluation of the complete medical history applied not only to adjudicators, but also to examining physicians, and that a medical examination that did not reflect reliance upon a complete and accurate history was inadequate for rating purposes and "frustrates effective judicial review."  VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds the Veteran is entitled to another VA compensation examination concerning his claim for tinnitus, once it has been determined that all reasonable efforts have been exhausted to obtain all relevant medical and other records concerning his service.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Based on the dates of service identified in his July 2006 claim application (VA Form 21-526), as in the Navy from December 1956 to September 1960 and in the Army from December 1960 to January 1973, make an additional attempt to obtain the Veteran's complete service records - including, if necessary, by again contacting the National Personnel Records Center (NPRC) and/or the U.S. Joint Services Records Research Center (JSRRC).  If it is determined he has not supplied the level of detail and information required for a meaningful search for corroborating evidence concerning the claimed events in service, then there needs to be some additional indication of this in the record and him appropriately notified and given the opportunity to supply any necessary additional information.

2.  Schedule any necessary VA compensation examinations for opinions concerning the etiology of the Veteran's tinnitus, but also regarding his alleged neck, back, left and right leg, and left knee disorders.

The examiners should indicate the likelihood (very likely, as likely as not, or unlikely) these disorders, if confirmed to exist, are attributable to the Veteran's military service - whether to acoustic trauma in the case of tinnitus or other injury for the remaining disorders.  See his July 2006 statement in support of claim (VA Form 21-4138) and claim application (VA Form 21-526) regarding the specific circumstances of these alleged injuries and consequent disabilities.

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

To facilitate making these important determinations, it is absolutely imperative that the examiners have the opportunity to review the evidence in the claims file, including a complete copy of this remand, for the pertinent medical and other history.

The examiners must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence supporting or against these claims.

The Veteran is hereby advised that failure to cooperate in the development of these claims, such as by not reporting for this additional VA examination, without good cause, may have adverse consequences on these pending claims.  38 C.F.R. § 3.655.

3.  Then readjudicate these remaining claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


